FILED
                             NOT FOR PUBLICATION                              SEP 25 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ERIC JASON FULLER,                                No. 11-16006

               Plaintiff - Appellant,             D.C. No. 2:09-cv-01139-JAM-
                                                  EFB
  v.

MATTHEW CATE; M. MARTEL,                          MEMORANDUM *
Warden,


               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       California state prisoner Eric Jason Fuller appeals pro se from the district

court’s judgment dismissing his action alleging denial of the right to a valid




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Islamic marriage in violation of the Religious Land Use and Institutionalized

Persons Act (“RLUIPA”). We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010), and may affirm

on any ground supported by the record, Ove v. Gwinn, 264 F.3d 817, 821 (9th Cir.

2001). We affirm.

      Dismissal of Fuller’s action was proper because the attachments to Fuller’s

complaint show that the prison’s prohibition on conjugal visits for inmates serving

life sentences without parole did not substantially burden his ability to enter into a

valid Islamic marriage. See 42 U.S.C. § 2000cc-1(a)(1)-(2); Warsoldier v.

Woodford, 418 F.3d 989, 994 (9th Cir. 2005) (under RLUIPA, prisoner has initial

burden to demonstrate that prison policies constitute a substantial burden on the

exercise of his religious beliefs); see also Durning v. First Boston Corp., 815 F.2d

1265, 1267 (9th Cir. 1987) (the court is not limited by the allegations contained in

the complaint when a complaint is accompanied by attached documents, but rather

may consider those documents in determining whether the plaintiff has stated a

claim).

      AFFIRMED.




                                           2                                     11-16006